Citation Nr: 1026590	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from April 1986 to March 1990, 
from November 1990 to June 1991, and from July 2004 to January 
2006.  He served in the Southwest Asia theater of operations from 
December 1990 to May 1991, and from January 2005 to December 
2005.  The Veteran also has service with the Mississippi Army 
National Guard; presumably this includes periods of active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

On his May 2007 VA Form 9, Substantive Appeal, the Veteran 
requested a hearing before a Member of the Board and a local 
hearing before a Decision Review Officer (DRO) in connection with 
his claims.  In July 2007, the Veteran was notified that his DRO 
hearing was scheduled for September 10, 2007, which was 
subsequently rescheduled at the request of his representative for 
February 25, 2008.  A February 2008 deferred rating decision 
revealed that the Veteran failed to appear for his DRO hearing.  
In January 2009, the Veteran was notified that his Board hearing 
was scheduled for February 2, 2009.  A handwritten notation 
indicated that the Veteran failed to appear for the Board 
hearing.  Therefore, the Board deems his requests for hearings 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

The issue of entitlement to service connection for 
hypertension as secondary to service-connected PTSD has 
been raised by the Veteran's representative, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  





FINDINGS OF FACT

1.  The evidence of record does not demonstrate that any current 
bilateral hearing loss is related to the Veteran's period of 
active service.

2.  The evidence demonstrates that the Veteran's hypertension 
began more than one year after his second period of active 
service, and before his entry into his third period of active 
duty from July 2004 to January 2006, and is not otherwise related 
to any period of active service.

3.  The evidence demonstrates that the Veteran's hypertension was 
not likely aggravated during his final period of active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VAs Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in December 
2005, March 2006, and November 2006.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were reviewed 
and a supplemental statement of the case was issued in July 2008.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to disability ratings and 
effective dates was provided in the March 2006 and November 2006 
correspondence.  In view of the above, the notice requirements 
pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as VA medical records 
relevant to these matters have been requested and obtained and 
the Veteran has been provided with VA examinations.  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with these 
claims would not cause any prejudice to the Veteran.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including sensorineural hearing loss and hypertension, become 
manifest to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to have 
been incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder is 
not included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical, or in some cases, lay evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The Federal Circuit has held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

Hearing Loss

The Veteran essentially contends that he developed bilateral 
hearing loss during his final period of active duty in Iraq as a 
result of his exposure to combat noise.

The determination of whether a veteran has a current hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; 
or the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at that 
time, he or she may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless of 
when the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in or 
aggravated by service.

Service records show that the Veteran was a machine gunner during 
his first period of active duty and subsequently served as a 
cannon crew member.  His April 1986 enlistment examination showed 
a single frequency hearing loss for the left ear at the 500 Hertz 
level.  Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
        
15
00
00
LEFT
       35
15
10
5
10

However, this 1986 audiogram does not show hearing loss pursuant 
to the provisions of 38 C.F.R. § 3.385.  The audiogram on the 
Veteran's first discharge examination in March 1990 showed no 
hearing loss disorder under the provisions of Section 3.385.  The 
August 1992 enlistment examination for National Guard service, 
and a December 2002 National Guard retention examination, also 
showed no hearing loss abnormalities.

On his November 2005 post-deployment health assessment, the 
Veteran noted that his health had stayed about the same or got 
better during his final period of active duty.  

It was noted during the Veteran's December 2005 final discharge 
examination that he had been exposed to loud noise during active 
service.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
        
20
20
30
LEFT
       15
10
15
15
25


Post-service, the Veteran underwent a VA audiological examination 
in February 2006.  The Veteran told the examiner that his hearing 
was fairly good.  He denied any history of noise exposure prior 
to service and no history of any recreational noise exposure.  In 
the military, the Veteran said that he was exposed to artillery, 
bombs, vehicle noise and aircraft noise.  He used hearing 
protection for four years at his private employer.  Audiogram 
findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
25
LEFT
       10
10
10
20
25

Speech recognition scores on the Maryland CNC Word List were 100 
percent in the Veteran's right ear and 96 percent in the left 
ear.  The VA examiner found hearing was essentially within normal 
limits in both ears.

The claims file contains an October 2006 audiogram from the 
Veteran's employer.  Audiogram findings, in pure tone thresholds, 
in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
25
40
LEFT
       30
60
65
75
80

The examiner described, based in part on a baseline audiogram 
dated in November 2001 showing no hearing loss, a moderately 
severe loss for speech sounds in the left ear; a mild loss for 
speech sounds in the right ear; a severe loss for mid-pitch 
sounds in the left ear; a mild loss for mid-pitch sounds in the 
right ear; a severe loss for high pitch sounds in the left ear; 
and a moderate loss for high pitch sounds in the right ear.  The 
Veteran was told that if he was not wearing hearing protectors, 
he must now do so when exposed to high noise.  

The Veteran underwent a VA audiological examination in May 2008 
and reported no significant hearing difficulty.  He denied any 
significant pre-military noise exposure or any current 
recreational noise exposure.  The Veteran reported combat noise, 
including rifles and explosions during his duty in Iraq.  
Occupational noise included his work as a machine operator, but 
the Veteran said that he used ear protection when working around 
loud machines.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
30
LEFT
       15
15
10
25
40

Speech recognition scores on the Maryland CNC Word List were 82 
percent in the Veteran's right ear and 90 percent in the left 
ear.  The VA examiner found the Veteran's hearing was essentially 
normal, although the air conduction threshold for 4000 Hertz fell 
to the mild hearing loss range.  However, she found the bone 
conduction thresholds at those frequencies were within normal 
limits.  She also noted the October 2006 private audiogram from 
the Veteran's employer which showed bilateral hearing loss.  The 
examiner said that this could reflect a temporary threshold shift 
if the Veteran was exposed to extreme noise without use of ear 
protection.  She said this was especially possible since use of 
ear protection was recommended by the employer following that 
examination.  Poor behavioral response also could have been a 
factor since at least four other hearing tests in the record 
showed essentially normal hearing.  The VA examiner wrote that 
this evidence thus ruled out hearing loss due to military 
service.  

After reviewing the evidence of record, the preponderance of the 
evidence is against the Veteran's claim for service connection 
for bilateral hearing loss, as it is not shown that he has a 
current bilateral hearing loss disability that is etiologically 
related to his period of active military service.  The Veteran's 
service treatment records are mostly silent as to any hearing 
loss disorder while in service, though his 1986 enlistment 
examiner noted some hearing loss in one frequency in the left 
ear.  However, this finding was not repeated during his periods 
of active service and his December 2005 final discharge 
examination did not show any hearing loss disability that met the 
requirements of Section 3.385.  Additionally, the Veteran has 
made no argument that his hearing loss was associated with any 
periods of unverified ACDUTRA or INACDUTRA while a member of the 
National Guard.  See 38 U.S.C.A. § 101(24).  Further, both the 
February 2006 and the May 2008 VA audiological examiners found 
that the Veteran had essentially normal hearing.

The Veteran's lay evidence of exposure to acoustic noise in 
combat is competent evidence to show in-service occurrence of a 
troubling acoustic event because shooting weapons is a type of 
activity capable of lay observation.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not 
competent to provide testimony regarding nexus); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical 
evidence is not always required to establish the elements of in-
service incurrence and nexus).  While the Veteran's 
representative claims that the Veteran is a combat veteran and 
received a combat action ribbon for his service in the Gulf War, 
a review of his DD Form 214 discloses no combat awards or 
decorations.  Regardless, even if exposure to acoustic trauma in 
service is conceded, there is still a question as to whether a 
hearing loss even exists.  

Given the numerous VA examinations and service examinations 
showing no hearing loss for VA purposes, and the fact that the 
most recent VA examination in May 2008 shows hearing thresholds 
of much less severity than were noted on the private report from 
October 2006, the findings noted on examination in October 2006 
carry little probative value, as they are woefully inconsistent 
with the other evidence of record.  As the May 2008 VA examiner 
points out, the Veteran's hearing was essentially normal, 
although the air conduction threshold for 4000 Hertz fell to the 
mild hearing loss range.  She found the bone conduction 
thresholds at those frequencies were within normal limits.  She 
also noted the October 2006 private audiogram from the Veteran's 
employer which showed bilateral hearing loss.  The examiner said 
that this could reflect a temporary threshold shift if the 
Veteran was exposed to extreme noise without use of ear 
protection.  She said this was especially possible since use of 
ear protection was recommended by the employer following that 
examination.  Poor behavioral response also could have been a 
factor since at least four other hearing tests in the record 
showed essentially normal hearing.  The VA examiner, in essence, 
provided a complete rationale for why the Veteran's current 
hearing loss, if any, was not related to military service.  

The Veteran has not provided any competent medical evidence, 
other than his own belief, to demonstrate that any current 
hearing loss was caused by or was a result of any period of 
active service, ACDUTRA, or INACDUTRA.  Further, the May 2008 VA 
examiner's opinion is persuasive that the Veteran's hearing loss 
is not related to active duty because the examiner had the 
benefit of reviewing the entire claims file and interviewing and 
examining the Veteran.  She was also aware of the Veteran's 
opinion that he had been exposed to combat noise, which was noted 
in her VA examination report.  For these reasons, the medical 
evidence does not establish a nexus between a claimed disease or 
injury incurred in service and the present disease or injury, so 
service connection cannot be granted.  Hickson, 12 Vet. App. at 
253.

The Veteran's contentions that his exposure to noise while in 
service, especially combat noises in Iraq, contributed to his 
hearing loss are recognized.  When a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, as noted above, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent to 
identify the medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
hearing loss, his opinion is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment records 
(containing no competent medical evidence of a bilateral hearing 
loss disability), post-service treatment records (which do not 
show any complaints, symptoms, findings or diagnoses associated 
with hearing loss but for one questionable employer's audiogram 
that is completely inconsistent with the numerous other 
audiograms of record), the medical opinion of the May 2008 VA 
examiner, and the lack of persuasive medical evidence linking 
hearing loss to the Veteran's service taken together outweigh the 
Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
Board has found that the only competent medical opinion 
addressing a relationship between service and any current hearing 
loss disability is against the claim.  While the Board is 
sympathetic to the Veteran's claim, and he is certainly competent 
to describe that which he experienced in service, any contentions 
by the Veteran that he has a current hearing loss disability that 
is related to noise exposure experienced during active service 
are deemed not persuasive in view of the VA examiner's medical 
opinion.  In this case there is no indication that the Veteran 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation, particularly because, in this case, continuity of 
symptomatology is not shown.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).

In view of the in-service findings of normal hearing, and the 
reports of both the February 2006 and the May 2008 VA examiners 
finding that the Veteran's hearing was essentially within normal 
limits in spite of some indicia of a hearing loss disability 
under the provisions of 38 C.F.R. § 3.385, there is no evidence 
of continuity of symptomatology, and this weighs against the 
Veteran's claim.  

The evidence of record also does not show that VA diagnosed the 
Veteran with a hearing loss disability within one year following 
his final separation from active service, and the May 2008 VA 
examiner raised serious and persuasive doubts about considering 
the October 2006 private audiogram as proof of such.  
Accordingly, service connection for bilateral hearing loss on a 
presumptive basis also is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For all the foregoing reasons, the claim for service connection 
for bilateral hearing loss must be denied.  The evidence in this 
case is not so evenly balanced as to allow application of the 
benefit-of-the-doubt rule as required by law and VA regulations.  
See 38 U.S.C.A. § 5107 (West 2002).

Hypertension

The Veteran essentially contends that his hypertension, diagnosed 
and treated before his third period of active duty, was 
aggravated during this final period of active service in Iraq.

Service treatment records show that, according to a June 1989 
record, the Veteran checked the "yes" box when asked whether he 
ever had hypertension.  (On his December 2005 claim, the Veteran 
also indicated that his hypertension began in 1989 and that he 
used his service treatment records in arriving at this date.)  At 
the time of his first discharge examination, in March 1990, his 
blood pressure was measured at 120/86 and no hypertensive 
abnormality was noted.  The August 1992 National Guard enlistment 
examination likewise showed a blood pressure reading of 120/80 
and no hypertensive abnormality.  On his February 1998 report of 
medical history for a National Guard examination, the Veteran 
checked the "no" box when asked whether he ever had high or low 
blood pressure.

Blood pressure readings on National Guard treatment records dated 
before the Veteran's last period of active duty revealed the 
following measurements: 140/80 (June 1997) and 124/90 (February 
1998).  On a July 2002 pre-deployment screening form, the Veteran 
indicated that he had a physical profile for hypertension.  A 
National Guard retention examination dated in December 2002 noted 
the Veteran had elevated blood pressure readings of 160/104 and 
152/100.  A handwritten note states that the Veteran was advised 
of the increased blood pressure by mail.  A January 2003 
treatment record noted the Veteran had been diagnosed with high 
blood pressure.  On an April 2003 National Guard stress test, the 
Veteran showed mild resting hypertension with blood pressure 
readings of 140/94, 148/98, 152/100, 158/102, 152/98, and 148/94.

At deployment for his third period of active duty in July 2004, 
it was noted that the Veteran needed a new medication after he 
was evaluated for hypertension.  August 2004 service treatment 
records showed the following blood pressure readings:  124/90, 
120/90, 122/90, 122/80, 120/80, 120/82, 110/80, 120/78, 140/80, 
and 134/84; and, noted that the Veteran was taking Hydrochlorot.  
On a September 2004 service treatment record, the Veteran checked 
the box indicating that he had a high blood pressure condition.  

On his November 2005 post-deployment health assessment, the 
Veteran noted that his health had stayed about the same or got 
better during his final period of active duty.  On his December 
2005 final discharge examination the examiner noted a history of 
hypertension that was treated with medications.

Post-service, VA treatment records dated in January 2006 revealed 
blood pressure readings of 154/84 and 150/98 and the additional 
prescription of Lisinopril.  VA outpatient records dated from 
January 2006 to September 2007 show the Veteran was treated for 
his hypertension which was assessed as controlled or well 
controlled.  (See records dated in February 2007, March 2007, 
April 2007, June 2007).  

The Veteran underwent a VA examination in February 2006.  It was 
noted that the Veteran was diagnosed with hypertension four years 
before, approximately in 2002 or 2003.  A military doctor had 
told the Veteran that he had hypertension and he was referred to 
a cardiologist who prescribed daily HCTZ and Lisinopril.  Three 
blood pressure readings were recorded as follows: 151/85, 139/82, 
and 137/94.  The Veteran's blood pressure was noted as 
controlled.  Diagnosis was hypertension, with the Veteran on an 
oral antihypertensive agent.  

In correspondence dated March 2007, Dr. N.A. of the VA clinic in 
Columbus, Mississippi, wrote that the Veteran's blood pressure 
was controlled by a combination of Hydrochlorothiazide (HCTZ), 
12.5 mg daily, and Lisinopril, 10 mg. daily.  The Veteran 
subsequently wrote on a copy of this correspondence to the effect 
that his blood pressure was not well controlled during his 
deployment and after his deployment until the doctor prescribed 
Lisinopril.  

The Veteran underwent a VA examination for hypertension in May 
2008.  The Veteran said that his hypertension was diagnosed about 
seven years before, or 2001, and then was aggravated during his 
service in Iraq.  On return from Iraq his blood pressure was a 
little higher and the VA placed him on Lisinopril as well as 
continuing his use of Hydrochlorothiazide.  There was no history 
of heart disease or symptoms and no other complications related 
to high blood pressure were noted.  On physical examination, 
blood pressure was measured at 136/86, 138/90, and 136/90.  It 
was noted that the Veteran had not taken his medication that 
morning.  Diagnosis was essential hypertension under good 
control.  

The examiner also noted a review of prior medical records and 
indicated that blood pressure readings from these records showed 
good control.  For example, the examiner noted the following 
readings/dates:  118/72 on 2/7/07; 106/70 on 3/15/07; 129/80 on 
5/7/07; and 110/82 on 6/12/07.  

The VA examiner also opined that as the Veteran's hypertension 
had been diagnosed before his last period of active duty (and 
well after the second period of active duty) and records do not 
provide any finding of elevated pressure readings during that 
last period of active duty, even though Lisinopril was added 
immediately after discharge from service, it could not be said 
without resorting to speculation that active duty itself 
aggravated the Veteran's blood pressure beyond the normal 
progression of the disease.  The VA examiner noted that the 
natural progression of hypertension as the patient ages and after 
being on one medication for a period of time is that blood 
pressure control may become worse and additional medications have 
to be added.  In this case, the stress related to the Veteran's 
tour of active duty could have contributed to elevation of blood 
pressure; however, that would have been a temporary contribution 
and would not have been persistent.  

Based on the evidence of record, service connection for 
hypertension in not warranted in this case.  

As an initial matter, medical evidence of record raises a 
question of whether the Veteran's hypertension began during one 
of his first two periods of service, or if not, then whether he 
had a preexisting hypertension disability that began at some 
point after the second period of service, but before the third 
period of service.  

Here, the evidence does not show that the Veteran had 
hypertension during either of his first two periods of active 
service, or within a year following discharge therefrom.  Rather, 
the evidence suggests that the Veteran's hypertension was 
incurred between the Veteran's second and third periods of 
service.  Thus, a determination must be made whether any 
preexisting hypertension was aggravated during service.  

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of conditions 
prior to service reported by the Veteran as medical history does 
not constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability began.  
See 38 C.F.R. § 3.304(b)(1).

In the present case, while the Veteran's examinations in the 
National Guard in August 1992 and February 1998 revealed no 
hypertensive abnormalities a National Guard record dated in 
January 2003 indicated that the Veteran had been diagnosed with 
high blood pressure.  Further, the May 2008 VA examiner, after 
examining the claims file, provided an expert opinion that the 
Veteran had preexisting hypertension before he began his third 
and final period of active service in July 2004.

As such, the evidence demonstrates that the Veteran's 
hypertension existed prior to his final period of active service.  
(The Veteran has not contended that his hypertension manifested 
during some verified period of ACDUTRA or INACDUTRA.  See 
38 U.S.C.A. § 101(24) and the evidence does not suggest that this 
occurred).  Therefore, because the condition preexisted the 
Veteran's final period of active service, the issue becomes 
whether the disease or injury was aggravated during the third 
period of service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

When 38 U.S.C.A. § 1153 applies, the burden falls on the 
government to show by clear and unmistakable evidence that there 
was a lack of aggravation by establishing there was no increase 
in severity or by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. 
§ 1153; 38 C.F.R. § 3.306; see Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  The burden to 
show no aggravation of a preexisting disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  If this burden is met, then 
the Veteran is not entitled to service-connected benefits.

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition 
itself, as contrasted with mere symptoms, has worsened.  See 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  In addition, the usual 
effects of medical and surgical treatment in service, provided to 
ameliorate a preexisting condition, will not be considered 
service connected unless the disorder is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).

In the present case, clear and unmistakable evidence indicates 
that the Veteran's hypertension was not increased in severity 
during service.  Service treatment records for the Veteran's last 
period of active service show no elevated blood pressure readings 
or any treatment for hypertension.  These records show that the 
Veteran was already taking HCTZ for his hypertension before he 
entered into his last period of active service and blood pressure 
readings recorded in August 2004 do not register elevated 
readings.  The December 2005 final discharge examination showed 
only a history of hypertension treated with medications.  

According to the Veteran's March 2007 submission, and the January 
2006 VA medical records, however, he was prescribed Lisinopril 
within a month of his discharge from active duty.  The Veteran 
contends that since he was prescribed Lisinopril within one month 
of his final discharge from active duty that such prescription 
shows his hypertension was aggravated during service.  The May 
2008 VA examiner noted, though, there was no evidence that active 
duty aggravated the Veteran's blood pressure beyond the normal 
progression of the disease.  The VA examiner noted that stress 
related to active duty service in Iraq could have contributed to 
elevated blood pressure, but that would have been temporary and 
not persistent.  The examiner noted that additional blood 
pressure medications often must be added for blood pressure 
control during the normal progression of the disease.  Thus, 
there is no evidentiary support for the Veteran's allegation that 
his hypertension worsened during his final period of active duty.

Importantly, temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition 
itself, as contrasted with mere symptoms, has worsened.  In this 
case, the Veteran had a temporary "flare-up" of blood pressure 
readings until his blood pressure was further controlled with a 
different medication.  This elevation in blood pressure, 
according to the medical evidence of record, did not result in 
any actual disability, such as heart disease, or any functional 
limitation such as dizziness, loss of consciousness, or dyspnea.  
Without any functional deficit or permanent increase in 
disability, aggravation is not demonstrated.  

The competent medical evidence of record does not show that the 
Veteran's preexisting hypertension was in any way aggravated by 
his final period of active duty.  In fact, the May 2008 VA 
examination report sets forth that it was more likely than not 
that the Veteran's preexisting hypertension did not undergo a 
permanent increase in underlying pathology during this last 
period of active service.  

Clear and unmistakable evidence shows that the Veteran's 
hypertension preexisted his entry into his last period of active 
duty and was not chronically aggravated during such service.  
Essentially, there is no competent evidence of record showing 
that the underlying disability underwent a permanent increase in 
disability.  Therefore, service connection for hypertension is 
not warranted in this case.

The Board has considered the Veteran's statements in support of 
his claim that his hypertension was aggravated by his final 
period of active duty.  As noted above, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe symptoms of his 
hypertension, his opinion is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment records 
(containing no competent medical evidence of a worsening of his 
preexisting hypertension during active duty) and post-service 
treatment records (showing an opinion that the hypertension 
preexisted service and was not aggravated during service beyond 
the natural progression of the disorder) outweigh the Veteran's 
contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran 
may posit that his hypertension has increased in severity, he is 
not shown to have the requisite medical expertise to render such 
an opinion.  See Cromley v. Brown, 7 Vet. App. 376 (1995).

Given the evidence above, there is clear and unmistakable 
evidence showing that the Veteran's hypertension did not undergo 
a permanent increase in disability during service.  Therefore, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


